Title: To Alexander Hamilton from Benjamin Lincoln, 16 February 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Private
Boston Feby 16 1790
Dear sir.

To reduce things involved in confusion, to a state of order, in all cases requires labour and attention. The task is increased by the magnitude of the object, and is rendered perplexing indeed, where there are a deficiency of means and where different interests ably supported, and stubbornly adhearred to, must be combined for the completion of the system in view. To devise a scheme, which shall at once embrace all the great objects, necessary to the restoration of our character and importance abroad, and for the preservation of peace and happiness at home, and to bring it forward with that address and fairness which shall unite the whole, is one of the greatest burdens, the performance of which, has ever been assigned to any of the officers of the United States. Fortunate for the Union the heavy task is yours.
Permit me to say to you sir, and think it not the language of adulation, that notwithstanding the expectations of the people on your appointment, were, from a knowledge of your abilities, raised to a very extraordinary height, yet they suffered no disappointment from seeing your report, saving those who are unfriendly to the great arrangements, necessary to be embraced, for the political salvation of this country. Our best citizens are very desirous of adopting your plan, and their only anxiety now arises from an apprehension lest Congress should so mutilate it, as to destroy its leading and ornimental features, and the necessary and beautiful connexion of its parts, and thereby render it, like all other of our plans of finance, unsystematical imperfect and insecure.
I have attended to the observations of various writers in the public news papers, who seem disposed to question the propriety of your report. I am pleased that neither of them have ventured fairly to represent you, or have dared fully to meet your arguments. A thousand such writers will never lose you a friend in this part of the United States, or lessen your interest here. I know you have a crowd of admirers among us, who never will forsake you, while you are permitted to act yourself.
Suffer me to hope, that if Congress, blind to the interest of the Union, should so mangle your system, as that you could be no longer responsible for the efficacy of it, that you would leave them to attempt an execution of their own plans, if they do not effect it, the blame must fall on themselves as it ought to do; and you reserved, uncensured for a pilot in a season yet more boisterous and distressing, than is the present, to which I think we shall rapedly hasten if your report should be rejected. Although I have thus expressed myself respecting your retiring from office yet God forbid that any infatuation should so possess the minds of Congress as to make the measure necessary either for your own honour or the public good.
I have the honour of being   Dear sir with great   esteem your most obedient servant
B. Lincoln
Alex Hamilton Esq

